Case 1:19-cv-04852-JRS-TAB Document 42 Filed 04/18/21 Page 1 of 6 PageID #: 256




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TERRANCE FLYNN,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-04852-JRS-TAB
                                                       )
 INDIANA DEPARTMENT OF CORRECTION,                     )
 et al.                                                )
                                                       )
                               Defendants.             )

      ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
               AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Randall D. Flynn, a former inmate at Plainfield Correctional Facility ("Plainfield")

 brought this lawsuit pursuant to 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized

 Persons Act ("RLUIPA") alleging that when he was confined at Plainfield, the defendants fired

 him from his prison job for praying during the workday. The defendants moved for summary

 judgment arguing that Mr. Flynn failed to exhaust his available administrative remedies as required

 by the Prison Litigation Reform Act ("PLRA") before he filed this lawsuit. For the following

 reasons, the defendants' motion for summary judgment, dkt. [29], is GRANTED, and Mr. Flynn's

 motion to exclude, dkt. [36], is DENIED.

                                                   I.
                                            LEGAL STANDARD

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing
Case 1:19-cv-04852-JRS-TAB Document 42 Filed 04/18/21 Page 2 of 6 PageID #: 257




 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

                                             II.
                                     MOTION TO EXCLUDE

        As a preliminary matter, the Court has considered Mr. Flynn's motion to exclude the

 affidavit of Jeremy Jones. See dkt. 36. Although Mr. Flynn alleges that the defendants submitted

 the affidavit "in bad faith," his motion provides no evidence or cogent argument to support that

 conclusion. Rather, his motion only repackages his arguments in opposition to the defendants'

 motion for summary judgment. Because Mr. Flynn has provided no valid legal basis to exclude

 the affidavit, his motion, dkt. [36], is DENIED.

                                              III.
                                          BACKGROUND

        A. Offender Grievance Process

        The Indiana Department of Correction ("IDOC") has a standardized offender grievance

 process. Dkt. 30-1 at 2. Upon an offender's entry into IDOC and when transferred to receiving

 facilities during incarceration, each offender is advised of the offender grievance process during

 offender admission and orientation and provided a copy of the policy or instructions on how to

 access a copy. Id. at 6. The purpose of the grievance process is to provide offenders committed to

 IDOC with a means of resolving concerns and complaints related to the conditions of their

 confinement. Id. at 2.
Case 1:19-cv-04852-JRS-TAB Document 42 Filed 04/18/21 Page 3 of 6 PageID #: 258




        From October 1, 2017 through the relevant time period, the grievance process consisted of

 three steps: (1) submitting a formal grievance following unsuccessful attempts at informal

 resolutions; (2) submitting a written appeal to the facility Warden/designee; and (3) submitting a

 written appeal to the IDOC Grievance Manager. Id.

        An offender who wishes to submit a grievance must submit a completed Offender

 Grievance form to the Offender Grievance Specialist no later than ten business days from the date

 of the incident giving rise to the complaint or concern. Id. at 3. The Offender Grievance Specialist

 must either return an unacceptable form or provide a receipt for an accepted form within five

 business days. Id. If an offender does not receive either a receipt or a rejected form within five

 business days, the offender shall notify the Offender Grievance Specialist of that fact and the

 Offender Grievance Specialist shall investigate the matter and respond to the offender's

 notification within five business days. Id. Upon receipt of the grievance response from the

 Offender Grievance Specialist, the offender shall be permitted to appeal the response to the facility

 Warden/designee. Id. at 4. To appeal to the facility Warden/designee, the offender shall submit a

 Grievance Appeal form within five business days after the date of the grievance response. Id.

        If the offender wishes to appeal the Warden's/designee's appeal response, the offender shall

 check "Disagree" on the appeal response and submit the completed Grievance Appeal form and

 any additional documentation to the Offender Grievance Manager within five business days of the

 appeal response. Id. at 5. The Offender Grievance Manager's decision regarding the grievance is

 final. Id. Once the offender receives the Offender Grievance Manager's appeal response, he or she

 has exhausted all remedies at the IDOC level. Id.
Case 1:19-cv-04852-JRS-TAB Document 42 Filed 04/18/21 Page 4 of 6 PageID #: 259




        B. Mr. Flynn's Participation in the Grievance Process

        Mr. Flynn's grievance history report reflects that he filed a formal grievance on September

 27, 2019, alleging that he was fired from his prison job for praying during work hours. Dkt. 30-1

 at 6; 30-3 at 1; 35-1 at 1. That same day, a formal grievance response was issued to Mr. Flynn.

 Dkts. 30-1 at 6; 35-1 at 10. Mr. Flynn checked the line indicating that he "Agreed" with the formal

 grievance response. Dkts. 30-1 at 6; 35-1 at 10. Because Mr. Flynn stated that he agreed with the

 formal response, no further steps of the grievance process were taken, and the case was closed.

 Dkt. 30-1 at 6.

                                              III.
                                          DISCUSSION

        The defendants seek summary judgment arguing that Mr. Flynn failed to exhaust his

 available administrative remedies as required by the PLRA. The PLRA requires that a prisoner

 exhaust his available administrative remedies before bringing suit concerning prison conditions.

 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's

 exhaustion requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Id. at 532 (citation omitted). "Proper exhaustion demands compliance with an agency's

 deadlines and other critical procedural rules because no adjudicative system can function

 effectively without imposing some orderly structure on the course of its proceedings." Woodford

 v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v. Chandler, 438 F.3d 804,

 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file complaints and appeals in the

 place, and at the time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry,

 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust administrative remedies, a prisoner must

 take all steps prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397
Case 1:19-cv-04852-JRS-TAB Document 42 Filed 04/18/21 Page 5 of 6 PageID #: 260




 (7th Cir. 2004). It is the defendants' burden to establish that the administrative process was

 available. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) ("Because exhaustion is an

 affirmative defense, the defendants must establish that an administrative remedy was available and

 that [the plaintiff] failed to pursue it.").

         Here, the defendants argue that the undisputed evidence demonstrates that Mr. Flynn did

 not file a formal appeal in compliance with the IDOC grievance policy before filing this action,

 and he therefore failed to exhaust his administrative remedies. In his response, Mr. Flynn argues

 that he did not file an appeal because he agreed with the outcome of his formal grievance, and

 therefore he did not need to complete all of the steps of the grievance process. In reply, the

 defendants argue that Mr. Flynn's concession that he did not complete the grievance process

 entitles them to summary judgment. The Court agrees. See 42 U.S.C. § 1997e(a) ("No action shall

 be brought with respect to prison conditions. . . until such administrative remedies as are available

 are exhausted."). Mr. Flynn's grievance was satisfactorily resolved following his formal grievance,

 see dkt. 35-1 at 10, and he nevertheless filed suit against the defendants. The PLRA is specifically

 intended to reduce such litigation. See Maddox v. Love, 655 F.3d 709, 720 (7th Cir. 2011)

 ("Grievances are intended to '[allow prisons] to address complaints about the program it

 administers before being subjected to suit, [reduce] litigation to the extent complaints are

 satisfactorily resolved[.]'") (quoting Jones v. Bock, 549 U.S. 199, 218 (2007)).

         Because Mr. Flynn failed to exhaust his available administrative remedies prior to bringing

 this action, his claims must be dismissed without prejudice. Ford v. Johnson, 362 F.3d 395, 401

 (7th Cir. 2004) (holding that "all dismissals under § 1997e(a) should be without prejudice.").
Case 1:19-cv-04852-JRS-TAB Document 42 Filed 04/18/21 Page 6 of 6 PageID #: 261




                                            IV.
                                        CONCLUSION

        For the reasons explained above, the defendants' motion for summary judgment, dkt. [29],

 is GRANTED, and the action is DISMISSED WITHOUT PREJUDICE. Mr. Flynn's motion to

 exclude, dkt. [36], is DENIED. Judgment consistent with this Order shall now issue.

        SO ORDERED.


        Date:    4/18/2021




 Distribution:

 All ECF-registered counsel of record via email

 TERRANCE FLYNN
 159883
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only
